PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD

 
Application Number: 14/726,182
Filing Date: 29 May 2015
Appellant(s): Udupi et al.

 

__________________
Ryan Davis (Registration No.: 68,412)

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated September 4, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Overview of Applicant’s Arguments: Independent claim 1 recites “updating, by the states engine, the respective bucket weights by recomputing the respective scores in response to one of a plurality of triggers detectable by the states engine, the plurality of triggers including when a new storage device is added to the storage cluster and when an existing storage device is removed from the storage cluster.” The main issue on appeal is that Appellant alleges that none of the cited references teach or suggest updating respective bucket weights by recomputing respective scores, as taught in independent claim 1. Specifically, the recitation at issue is the single step of “updating...the respective bucket weights by recomputing the respective scores...when a new storage device is added to the storage cluster and when an existing storage device is removed from the storage cluster,” as recited in claim 1.

Appellant argues:
single step of “updating, by the states engine, the respective bucket weights by recomputing the respective scores in response to one of a plurality of triggers detectable by the states engine, the plurality of triggers including when a new storage device is added to the storage cluster and when an existing storage device is removed from the storage cluster.”  (as recited in claim 1), and alleges that Examiner attempts to fragment the single step and meet such fragments using the combination of Kim and Shishkin, thereby arriving at a hypothetical step that does not exist in the art of record. Appellant submitted that the limitation of claim 1 cannot be reasonably fragmented, providing that the Examiner’s cobbling together of Kim and Shishkin to meet the single step is evidence of impermissible use of hindsight. Appellant submitted that the limitation at issue includes two key elements, i.e., a when-then/action, which defines a single step. Appellant submitted that the Examiner’s attempts to prove that each of these two key elements is obvious by demonstrating each was independently known, in view of Kim and Shishkin, violates the precise teachings of KSR, and thus, the rejections of independent claim 1 is flawed for at least the reason that the Examiner’s attempted combination is flawed.
Examiner respectfully disagrees,
	Examiner maintains that the combination of Kim and Shishkin is proper, as Kim and Shishkin are analogous art, and one of ordinary skilled in the art could reasonably combine aspects of both prior art to arrive at the conclusion of the The present invention relates to distributed storage systems and in particular, to selecting data nodes in a distributed storage system.” and paragraph [0004] of Shishkin “Embodiments of the present disclosure relate to distributed systems, and more particularly, to a technique for optimal fair distribution among buckets of different capacities in a distributed system.” in view of the Figures present in both prior art, which indicate the analogousness of the prior art. 

Prior art Kim was used to teach: 
updating, by the states engine, the respective bucket weights by recomputing the respective scores in response to one of a plurality of triggers detectable by the states engine (See Fig. 4, S403-S404. See Col. 9, lines 30-47 “For example, update unit 340 may adjust the retrieved evaluation results based on the provided real-time service statuses. For example, update unit 340 may adjust a performance evaluation item point based on an average response time of the real-time service status. Update unit 340 may adjust a reliability evaluation item point based on an average service failure rate in a unit time. Update unit 340 may adjust an availability evaluation item point based on a remaining available storage space of each data node and each data node group.”).

Specifically, prior art Kim was used to teach updating the bucket weights of one or more storage devices by recomputing the respective scores. Since prior art Kim does not explicitly teach updating the bucket weights when a new storage device is added to the storage cluster and when an existing storage device is removed from the storage cluster, prior art Shishkin was used to teach that the weights may be updated after an addition/removal of storage devices to the storage cluster. Such combination is also obvious in the state of the art, since the removal/addition of storage devices is known in the art to change, remove, or replace failed storage drives within a storage cluster.

Shishkin teaches:
updating, by the states engine, the respective bucket weights by recomputing the respective scores in response to one of a plurality of triggers detectable by the states engine, the plurality of triggers including when a new storage device is added to the storage cluster and when an existing storage device is removed from the storage cluster (See [0002] “Any pair of server and storage resource determines a physical storage unit, which is also called bucket.” See [0019] “When the number of buckets in the distributed system is updated, the weight for every partition in the distribution pattern is updated and the number of segments for each partition is recalculated based on the updated weights” See [0035] “The system bucket update module 210 can update the number of buckets in an optimal fair distribution for a distributed system. The system bucket update module 210 can update the number of buckets in response to a request to add or remove one or more buckets in the distributed system. The system bucket update module 210 can update a representation of the buckets based on the updated number of buckets. Upon updating the representation of the buckets, the system bucket update module 210 can update the weights of the partitions based on the updated number of buckets, and therefore the updated capacity of the distributed system. The system bucket update module 210 can update the weights of the partitions by calculating an updated weight for each partition corresponding to the updated number of buckets.” Furthermore, see paragraphs [0061]-[0062] in view of blocks 405 and 410 depicted in Figure 4, in which the prior art teaches updating weights based on an addition and/or removal of storage devices to the storage cluster.).

	Based on the teachings of prior art Kim and Shishkin, Examiner maintains that the combination of Kim and Shishkin is proper, as Kim and Shishkin are analogous art, and one of ordinary skilled in the art could reasonably combine aspects of both prior art to arrive at the conclusion of the argued limitation. 

Appellant argues:
 The Examiner relies on Kim to meet the “then” portion of the aforementioned when-then/action, that is, “updating, by the states engine, the respective bucket weights by recomputing the respective scores,” per independent claim 1. Specifically, the Examiner cites Kim, Fig. 4, method steps S403-S404 in rejecting the aforementioned language. See Office Action, p. 4. However, the steps disclosed by Kim are limited to, at step S403, “service statuses of data node groups and data nodes may be monitored in real time” and, at step S404, “the retrieved evaluation results may be adjusted and updated based on the monitored service statuses.” See Kim, col. 11, 11. 1-13. Appellant respectfully submits Kim’s adjusting of evaluation results based on service status monitoring is not reasonably the same as “updating, by the states engine, the respective bucket weights by recomputing the respective scores,” per independent claim 1. In particular, Kim does not teach adjusting some kind of “bucket weight” or other variable based on the adjusted evaluation results. As such, Kim fails to meet independent claim 1 and is deficient.
Examiner respectfully disagrees,
See Col. 10, lines 19-33 of Kim: “In order to select optimal data nodes, control unit 350 may calculate an evaluation result of each data node or each data node group as follows. Control unit 350 may assign a certain weight to each evaluation item point. For example, a weight of 2 may be assigned to such as a performance evaluation item point, weight of 3 may be assigned to a reliability evaluation item point, and a weight of 3 may be assigned to an availability evaluation item point. Control unit 350 may multiply the assigned points to corresponding evaluation item points, respectively. Control unit 350 may add all evaluation item points together and decide the adding result as an evaluation result of each data node and each data node group. Control unit 350 may select a data node or a data node group having the highest evaluation result first. In this manner, control unit 350 may optimally select data nodes or data node groups.” Note, the evaluation result of each data node and node group in the prior art corresponds to the claimed respective score and bucket weight of each leaf node (i.e. storage device) and parent node. The weights corresponding to each evaluation item associated with each data node in the prior art are equivalent to the claimed weights corresponding to the characteristics associated with each storage device. Examiner maintains that Kim does teach adjusting a “bucket weight” based on the adjusted evaluation results. For example, see Fig. 4, S403-S404 and Col. 9, lines 30-47 “For example, update unit 340 may adjust the retrieved evaluation results based on the provided real-time service statuses. For example, update unit 340 may adjust a performance evaluation item point based on an average response time of the real-time service status. Update unit 340 may adjust a reliability evaluation item point based on an average service failure rate in a unit time. Update unit 340 may adjust an availability evaluation item point based on a remaining available storage space of each data node and each data node group.” In view of the aforementioned citations, see Col. 3, lines 5-7 “The control unit may be configured to apply corresponding weights to the evaluation items of the adjusted evaluation results.” which teaches applying/adjusting weights to the evaluation items of the adjusted evaluation results.

Appellant argues:
The rejection of independent claims 1 is also flawed because, even if combined, Kim and Shishkin do not reasonable meet the aforementioned recitation. Likewise, Shishkin is limited to updating partition weights when a number of buckets is updated. See Shishkin, para. [0019], Updating a partition weight when a number of buckets is updated is not reasonably the same as “recomputing...respective scores in response to one of a plurality of triggers,” which are defined to be “associated with the storage devices based on a set of characteristics associated with each storage device and a set of weights corresponding to the set of characteristics,” per independent claim 1 (emphasis added). In other words, Shishkin’s updating of “partition weights” is not the same as “scores,” which are “associated with the storage devices based on a set of characteristics associated with each storage device and a set of weights corresponding to the set of characteristics,” per independent claim 1. As such, Shishkin also fails to meet independent claim 1 and is also deficient.
Examiner respectfully disagrees,
based on a set of characteristics associated with each storage device and a set of weights corresponding to the set of characteristics,” per independent claim 1. See claim mapping of Kim produced below:

Kim teaches:
computing, by a states engine, respective scores associated with the storage devices based on a set of characteristics associated with each storage device and a set of weights corresponding to the set of characteristics (See Col. 10, lines 19-33 “In order to select optimal data nodes, control unit 350 may calculate an evaluation result of each data node or each data node group as follows. Control unit 350 may assign a certain weight to each evaluation item point. For example, a weight of 2 may be assigned to such as a performance evaluation item point, weight of 3 may be assigned to a reliability evaluation item point, and a weight of 3 may be assigned to an availability evaluation item point. Control unit 350 may multiply the assigned points to corresponding evaluation item points, respectively. Control unit 350 may add all evaluation item points together and decide the adding result as an evaluation result of each data node and each data node group. Control unit 350 may select a data node or a data node group having the highest evaluation result first. In this manner, control unit 350 may optimally select data nodes or data node groups.” See Col. 3, lines 5-7 “The control unit may be configured to apply corresponding weights to the evaluation items of the adjusted evaluation results.” The evaluation result of each data node and node group in the prior art corresponds to the claimed respective score and bucket weight of each leaf node (i.e. storage device) and parent node. The weights corresponding to each evaluation item associated with each data node in the prior art are equivalent to the claimed weights corresponding to the characteristics associated with each storage device).

Kim teaches:
updating, by the states engine, the respective bucket weights by recomputing the respective scores in response to one of a plurality of triggers detectable by the states engine (See Fig. 4, S403-S404. See Col. 9, lines 30-47 “For example, update unit 340 may adjust the retrieved evaluation results based on the provided real-time service statuses. For example, update unit 340 may adjust a performance evaluation item point based on an average response time of the real-time service status. Update unit 340 may adjust a reliability evaluation item point based on an average service failure rate in a unit time. Update unit 340 may adjust an availability evaluation item point based on a remaining available storage space of each data node and each data node group.”).

Applicant’s arguments are aimed at Shishkin not teaching the limitations in question, however Examiner relied upon Kim to teach the limitations in question. Shishkin was relied upon to merely teach obviousness of updating…the respective bucket weights by recomputing the respective scores in response to one of a plurality of triggers detectable by the states engine, the plurality of triggers including when a new storage device is added to the storage cluster and when an existing storage device is removed from the storage cluster, in view of prior art Kim’s teaching of computing/recomputing scores and bucket weights. Since Kim and Shishkin are analogous, Examiner maintains that the combination is proper, and therefore the combination of Kim and Shishkin would teach the entirety of “updating, by the states engine, the respective bucket weights by recomputing the respective scores in response to one of a plurality of triggers detectable by the states engine, the plurality of triggers including when a new storage device is added to the storage cluster and when an existing storage device is removed from the storage cluster." as recited in claim 1.


Examiner disagrees with arguments set forth for claims 11, 12, 14, 15 and 24 on pages 10-12 of Appeal Brief for the same reasons set forth in examiner’s response provided herein to Appellant’s arguments for claims 1, 2, 4-8, 10, 22, and 23. Examiner disagrees with arguments set forth for claims 16-19 and 25 on pages 12-14 of Appeal Brief for the same reasons set forth in examiner’s response provided herein to Appellant’s arguments for claims 1, 2, 4-8, 10, 22, and 23. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL L WESTBROOK/Examiner, Art Unit 2139                                                                                                                                                                   
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.